DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed September 1, 2021. Claims 1-9 are pending, and claims 1, 4-6 and 9 are amended.

Response to Amendment
Claims 1, 4-6 and 9 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashiyama et al. (US 2009/0236086, herein Higashiyama).
In regards to claim 1, Higashiyama discloses

a plurality of heat exchanging units (16) arranged in series with respect to a flow direction of the first fluid (Fig.3), wherein
each of the plurality of heat exchanging units includes:
a core portion including a stack of a plurality of tubes (15) through which the second fluid flows; and
a header tank (2, 3) connected to end portions of the plurality of tubes and configured to distribute or collect the second fluid to or from the plurality of tubes,
the header tank includes:
a tube joint (21) portion through which the plurality of tubes are inserted, the plurality of tubes being joined to the tube joint portion; and
a tank body portion (22) defining an internal space of the tank in cooperation with the tube joint portion,
the tube joint portions of the plurality of heat exchanging units integrally constitute one core plate (Fig.4),
at least two of the plurality of heat exchanging units have a claw (Fig.10, 56, 62) protruding from the tank body portion toward the core portion,
the core plate has a hole (38) to be fitted with the claw,
the claw is fitted into the hole, and the tank body portion is fixed to the core plate (Figs.4 and 5), and

In regards to claim 2, Higashiyama discloses that the core plate has a slit (37) between adjacent two heat exchanging units of the plurality of heat exchanging units.
In regards to claim 3, Higashiyama discloses that each of the tank body portions of the plurality of heat exchanging units has the claw protruding toward the core portion (Fig.11).
In regards to claim 5, Higashiyama discloses that the core plate has a slit (37) between adjacent two heat exchanging units of the plurality of heat exchanging units, and the hole of the core plate is one of the holes (38) provided in the core plate, the slit is located between two of the holes in the stacking direction of the tubes (Fig.4), one of the two holes is fitted with the claw of one of adjacent two heat exchanging units of the plurality of heat exchanging units, and another of the two holes is fitted with the claw of another of the adjacent two heat exchanging units of the plurality of heat exchanging units (Fig.4).

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6-9 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0074340 discloses a heat exchanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763    
                                                                                                                                                                                                    /THO V DUONG/Examiner, Art Unit 3763